Exhibit 10.3

 

FIRST AMENDMENT TO ASSET MANAGEMENT AGREEMENT

 

 

THIS FIRST AMENDMENT TO ASSET MANAGEMENT AGREEMENT (this “First Amendment”) is
made and entered into on May 11, 2012, by and between FSP Galleria North Limited
Partnership, a Texas limited partnership (“Owner”) and FSP Property Management
LLC, a Massachusetts limited liability company (“Asset manager”).

 

RECITALS

 

WHEREAS, Owner and Asset Manager entered into that certain Asset Management
Agreement, dated as of October 14, 2004 (the “Original Agreement”), with respect
to the engagement of Owner of Asset Manager to manage the real property and
improvements know as Galleria North located at 13737 Noel Road, Dallas, TX
75240, and the personal and intangible property owned by Owner in connection
therewith, including without limitation, all leases and contracts entered into
or assumed by Owner in connection therewith, and all cash received and accounts
receivable of Owner in connection therewith; and

 

WHEREAS, Owner and Asset Manager desire to amend the Original Agreement as set
forth below.

 

NOW, THEREFORE, in consideration of the mutual agreements herein set forth and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Owner and Asset Manager have agreed, and do hereby agree,
as follows:

 

1.     Definitions. All terms used herein and not specifically defined shall
have the same meaning herein as is ascribed to them in the Original Agreement.

 

2.      Amendment. The first sentence in Section 6.1 of the Original Agreement
is hereby amended by deleting the phrase “by means of a reimbursement from Hines
Interests Limited Partnership’ Management Fee through a letter agreement dated
October 14, 2004 attached hereto as Exhibit A”. In addition, Exhibit A to the
Original Agreement and all references to Exhibit A in the Original Agreement are
hereby deleted. After giving effect to this First Amendment, Section 6.1 shall
read as follows:

 

“Owner shall pay Asset Manager a fee (the "Asset Management Fee") equal to one
percent (1.0%) of the Gross Revenue of the Assets. "Gross Revenue" means all (a)
rent, additional rent and other charges and revenues collected under the leases
or otherwise in connection with the Assets, (b) amounts collected from all
licensees, concessionaires, and similar users of any portion of the Assets
(including all amounts collected from vending machines and coin-operated
telephones), and (c) proceeds of rental value insurance or business interruption
insurance to the extent paid to Owner in lieu of any amounts provided for in
clauses (a)-(b) above. Gross Revenue will not include any (i) charges to tenants
for above-standard tenant work, (ii) tenant security deposits (except to the
extent applied toward the payment of rent, additional rent or other charges due
under any leases), (iii) interest on any funds received in connection with the
operation of the Assets, (iv) insurance proceeds (except as provided for in
clause (c) above) or condemnation awards, (v) amounts received on account of any
abatement, reduction or refund of property taxes, (vi) discounts or dividends on
insurance policies, (vii) sums collected through litigation (other than for
nonpayment of rent,

 

 

 

additional rent or other charges due under any leases), (viii) proceeds from the
sale or refinancing of the Assets or any portion thereof or interest therein, or
(ix) capital contributions to Owner by, or loans to Owner by, partners of Owner
whether or not held by Asset Manager, or tenants prior to the date hereof
(clauses (i)-(ix), collectively, "Excluded Proceeds"). The proceeds from any
buy-out of all or a portion of the remaining term of a lease, or from any damage
claims against a tenant for lost rent shall be amortized over the remaining term
of such lease and included in the "Gross Revenue" of Owner in equal monthly
installments until the earlier of (i) re-occupancy of the subject tenant space
or (ii) expiration of the term of the subject lease.”

 

3.      Effective Date. This First Amendment shall be deemed to be effective
retroactively back to July 1, 2011.

 

4.      Severability. If any term, covenant, condition or provision of this
First Amendment shall be invalid or unenforceable to any extent, the remaining
terms, covenants, conditions and provisions of this First Amendment or the
application thereof to any circumstances or to any party other than those as to
which any term, covenant, condition or provision is held invalid or
unenforceable, shall not be affected thereby and each remaining term, covenant,
condition and provision of this First Amendment shall be valid and shall be
enforceable to the fullest extent permitted by law .

 

5.      Ratification. Except as amended by this First Amendment, Owner and Asset
Manager hereby ratify and confirm all of the terms and conditions of the
Original Agreement.

 

SIGNATURE PAGE TO FOLLOW

 

 

 

 

IN WITNESS WHEREOF, this First Amendment has been executed and delivered by
Owner and Asset Manager on May 11, 2012.

 

 

OWNER:   FSP GALLERIA NORTH LIMITED PARNERSHP             By: FSP Galleria North
LLC, its General Partner                     By: /s/ George J. Carter      
George J. Carter       President                 ASSET MANAGER:   FSP PROPERTY
MANAGEMENT LLC                     By: /s/ Janet P. Notopoulos       Janet P.
Notopoulos       President

 

 

 

 

 

 

 

